Citation Nr: 1042335	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
the service-connected degenerative joint disease of L5-S1 with 
circumferential disc bulge at L3-L4 and L4-L5.

2.  Entitlement to an initial compensable rating for the service-
connected claustrophobia.

3.  Entitlement to an initial compensable rating for the service-
connected disability manifested by an acquired shortening of the 
left leg.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1985 to November 
2006.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the RO that, in 
part, granted service connection for the lumbar spine disability, 
claustrophobia, and an acquired shortening of the left leg.  

The Veteran requested a hearing with the Board.  In September 
2010, he withdrew this request.


FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the 
appeal, the Veteran expressed his intent to withdraw the appeal 
on the issue of increased ratings for the service-connected 
lumbar spine disability, claustrophobia, and left leg shortening; 
there are no questions of fact or law remaining before the Board 
in these matters.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met; the Board has no further jurisdiction in 
the matter of an initial rating in excess of 20 percent for the 
service-connected degenerative joint disease of L5-S1 with 
circumferential disc bulge at L3-L4 and L4-L5.  38 U.S.C.A. §§ 
7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2010).

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met; the Board has no further jurisdiction in 
the matter of an initial compensable rating for the service-
connected claustrophobia.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met; the Board has no further jurisdiction in 
the matter of an initial compensable rating for the service-
connected acquired shortening of the left leg.  38 U.S.C.A. §§ 
7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law VCAA, codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA are published at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the Veteran has 
expressed intent to withdraw his appeal under the law, a 
discussion of VCAA is not required.  


Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal, which fails to allege specific error of fact or law in 
the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

Although the representative submitted arguments in support of the 
claims for increase in a September 2010 presentation, the Veteran 
himself submitted a statement directly to the Board in the same 
month expressing his clear intent to withdraw the issues that 
were on appeal.  

Specifically, he stated that "my circumstances [did] not appear 
to warrant a higher disability rating".  

Consequently, there are no allegations of error of fact or law 
for appellate consideration on these claims.  Accordingly, the 
Board does not have jurisdiction to consider in these matters 
further in this appeal.


ORDER

The appeal seeking an initial rating in excess of 20 percent for 
the service-connected degenerative joint disease of L5-S1 with 
circumferential disc bulge at L3-L4 and L4-L5 is dismissed.

The appeal seeking an initial compensable rating for the service-
connected claustrophobia is dismissed.

The appeal seeking an initial compensable rating for the service-
connected acquired shortening of the left leg is dismissed.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


